DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment, filed on May 26 of 2021, has been entered.  Claims 1-4, 7-10 and 20 have been amended.  Claim 11 has been cancelled.  No claim has been added.  Claims 1-10 and 12-20 are still pending in this application, with claims 1 and 20 being the only independent claims. However, claims 8 and 16-20, being directed to non-elected inventions, have been withdrawn from consideration.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Invention I and II , as set forth in the Office action mailed on December 28 of 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of December 28 of 2020 is withdrawn.  Claims 8 and 16-20, directed to the light guide plate of Invention I, are no longer withdrawn from consideration because the claims require all the limitations of allowable independent claim 1. 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant teaches a light guide including a light guide plate body with at least one light incident surface; at least one first hole; and at least one light transmitting component disposed in the light guide plate body, and configured to transmit a portion of light from the light incident surface to a region of the light guide plate body located on a side of the at least one first hole facing away from the light incident surface.  A method for manufacturing the cited light guide is also taught.
While the use and advantages of light guide plates including discrete light transmitting components along its bulk are old and well known in the art (as evidenced by the documents already made of record), no prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically at least one light transmitting component provided in a light guide for directing light from .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875